SPECIAL JUDGE WADDLE
delivered the hollowing dissenting opinion June 21, 1898:
Considering the circumstances surrounding me in this case, I would deem it an instance of peculiarly good fortune if I could give my assent to the opinion of the majority. Although compelled to dissent, I would much prefer not to render a dissenting opinion, and only do so for fear that my refusal of assent to the majority opinion might be regarded as merely captious, unless accompanied by my reasons therefor.
The issue in this case involves the construction of section 235 of the Constitution of 1891, and of the act of the Legislature of March 6, 1894, but in my judgment a proper construction of the latter will furnish a full solution of this case without reference to the former, although it is. *662proper as bearing upon the question to ascertain the intent and purpose sought to be attained by the constitutional provision above referred to.
In construing this provision of the Constitution and of the legislative act involved, the purpose should be to ascertain the intent of the framers of the Constitution and the people who adopted it, and the intent of the Legislature that enacted into a law the act of March 6, 1894.
The object of construction as applied to a constitutional provision is to give effect to the intent of the people adopting it. In arriving at this intent, we should look to the history of the times and examine the state of things existing when the Constitution was framed and adopted. And it is competent for us to look at contemporary interpretation, and to examine the debates of the convention framing the Constitution. Though these by no means will be taken as an exclusive guide, they will serve in arriving at a proper conclusion.
In construing a legislative enactment, it is the intent of the Legislature that should be-sought and enforced.
With these obvious rules of construction to guide me, I shall present a few reason why I refuse assent to the majority opinion, and will try to show that an exactly opposite conclusion should have been reached.
The Constitution of 1850, which wras supplanted by the Constitution of 1891, provided for one supreme judicial tribunal, consisting of four judges, to be styled the Court of Appeals. Each of the two preceding Constitutions contained the same provision, and our Court of Appeals *663was continued in uninterrupted operation from the organization of the State down to the adoption of the Constitution in 1891, each succeeding Constitution continuing the judges then in office' and the machinery necessary to carry on its functions uninterruptedly.
The framers of the Constitution of 1891 continued this same court, its judges, its clerk and all machinery in full and uninterrupted operation, providing in order to meet the exigencies of increased business that after 1894 the court should consist of not less than five, nor more than seven judges, instead of four, and further providing that the General Assembly should, before the regular election in 1894, re-divide the State into districts, and provide for the election of not less than five nor more than seven judges. The Constitution did not authorized the Legislature to create or establish a new Court of Appeals, but to reorganize and provide additional judges for the Court of Appeals created and established by it. The Constitution invested the Legislature with no creative power in the establishment of courts, for section 109 specifically provides that no courts shall exist in the State, except those established by that instrument.
While the Constitution enjoined the Legislature to carry out its provisions above-mentioned, there was no way provided to force the Legislature to comply with this constitutional mandate, and if the Legislature had failed to act, we would continue to have the same Court of Appeals, composed of four judges, performing the duties of that court in uninterrupted operation. This position is *664substantiated by section 115 of the Constitution, which provides:
“The present judges of the Court of Appeals shall hold their offices until their respective terms expire, and until their several successors shall be qualified; and at the regular election next preceding the expiration of the term of each of the present judges, his successor shall be elected.”
As the framers of the Constitution of 1891 used the same language and the same words in providing for a Court of Appeals as were used in the Constitution of 1850, it was not the purpose to change the organic law in this particular, but to continue the same court ■ in uninterrupted operation, empowering the Legislature to make such changes in the number of judges as the exigencies of litigation might require. My position on this point is sustained by Mr. Cooley in his work on Constitutional Limitations, page 75, in which he says:
“If the new instrument re-enacts in the same words provisions which it supersedes, it is a reasonable presumption that the purpose was not to change the law in those particulars, but to continue it in uninterrupted operation.”
Mr. Cooley further holds this rule of -construction to be unquestionable.
But if I am mistaken in this position, and a new court has been created under the Constitution of 1891, this creation took place upon the adoption of that instrument, September 28, 1891, by virtue of constitutional enactment, and not on January 1, 1895, by the Legislative act of 1893, as contended by the majority. Every provision of the Constitution took effect upon its adoption, and the provi*665sions referring to the compensation of the judges of this court, and the restrictions against the decrease or increase of official salaries applies to them, as well as other officers from the moment the Constitution was adopted; and I especially dissent from the intimation of the majority opinion that the Constitution of 18§0 remained in force authorizing the Legislature to increase the salaries up to the passage of the act of March 6, 1894, while it was restricted by both the Constitution of 1850. and 1891 from decreasing such salaries.
Looking at the history of the times, to ascertain the purposes of the framers of the Constitution of 1891, we find that the Constitution of 1850, while denying the right of the Legislature to diminish the compensation fixed by law for our State officials during their terms of office, the Legislature was conceded the power to increase their salaries to any extent it saw proper. This court, in construing this provision of the Constitution of 1850, has properly held that the reason for its adoption was to protect the officials in the emoluments they expected to receive when elected, of which they might be deprived as the result of prejudice or false economy. During the life of the Constitution of 1850, which prohibited the decrease, but allowed the increase, of official compensation, we were afflicted with a national scandal by the Congress of the United States passing a law, which increased the salaries of its members during the term they were then serving, which enabled them to pocket the money of the people to which they were not justly entitled. In addition to this, various instances arose in the increase, and at*666tempts to increase, of official compensation, sapping the integrity of our official life. Combinations of officials and their representatives infested the lobby of every legislative hall, until their persistency and methods had become a stench in the nostrils of the people. Under these circumstances, it seems to me that the purpose of the framers of the Constitution was, that, while throwing a safeguard around the official, after, his induction into office, and protecting him in the emoluments he expected to receive, of which he might be deprived as the result the prejudice or false economy, they desired to protect the people against increased official compensation, often procured by undue influence and through the channels of corruption. This purpose is shown by the debates of the Constitutional Convention. We further find from the debates of the convention, that the framers of the Constitution regarded that, when a citizen was elected to an office to which there was a salary attached, fixed by law, he was to be regarded as having entered into a quasi contract with the people to serve for the compensation he expected to receive, and by this means not only secure the officer and protect the people, but to secure the integrity of official life. Such restrictive provisions are just alike to the officials and the people, and if, peradventure, any officer should find his duties too arduous for the salary he received, there is no law to prevent him from resigning the burden, which will be anxiously assumed by another.
By the legislative enactment in 1880, the salaries of the judges of the Court of Appeals were fixed at four thousand dollars each per annum, payable monthly. This *667act not being inconsistent with the Constitution of 1891, remained in full force by virtue of section 1 of the schedule of that instrument until altered or repealed by the Legislature. The four thousand dollar salary therefore attached to the office both before and after the adoption of the Constitution of 1891, and did not cease on the adoption of that instrument, but remained as a salary fixed by law until altered or repealed. This construction was adopted by the executive department of the State in continuing to pay that salary, and by the judges themselves in receiving it.
By an examination of the proceedings of the Constitutional Convention, it will be seen that the committee on the Court of Appeals, in its report to the convention, fixed the salary of these judges at four thousand dollars, thus making that sum fixed and unchangeable as the compensation they were to receive. Judge De Haven,' a member of the convention and a man of recognized legal ability, and a judge of eminence and long experience, asked that this provision be stricken out, because, he said (evidently referring to the act of 1880), the salary was then fixed by law at four thousand dollars, and there was no necessity of putting the same amount in the Constitution. He further said: “In the course of time, it may be necessary to enlarge or decrease the compensation of the appellate judges, and I think it wholly unnecessary to have those words in.” He certainly thought that, not immediately, but at some future time, under changed conditions to justify it, their salaries ought to be increased. But we find that within less than three years from the adoption of *668the Constitution, their salary is increased from four thousand to five thousand dollars, the constitutional limit; and this, too, without any change in conditions, except such as might have justified a decrease, and not an increase, in salary.
These conditions were, that money was increasing in value and in its purchasing power, and the work of four men formerly had been transferred to the shoulders of seven, thus lessening, it is to be presumed, individual responsibility and labor. The change in the salary and its increase to the constitutional limit could not, under the opinion of the majority, be reduced as to any one of the judges, at least for eight years, the longest time any of them had to serve. Under these circumstances, if the construction given by the majority to the act of March 6,. 1894, is correct, a suspicion is raised that that .act is. violative of the will and intent of the people who adopted the Constitution. We, therefore, find that at the time of the. adoption of the Constitution in 1891, we had a Court of Appeals consisting of four judges, who were continued in office for the terms for which they had been respectively elected, under the Constitution of 1850, with a salary to each, fixed by law, at four thousand dollars per annum, and who continued to exercise the duties of the office and draw that salary uninterruptedly.
This brings us to the passage of the act of March 6,1894, changing the salary from four thousand dollars to five thousand dollars per annum. Before this act, and in June, 1898, the Legislature had redistricted the State, as di*669rected by the Constitution, and provided for the election of three additional judges, or seven in all.
At the time of the passage of the act of March 6, 1894, appellee Pryor was an incumbent, having been elected in 1888, for the term of eight years, his term, therefore, ending on the first Monday in January, 1897.
Appellee Lewis was likewise an incumbent, having been elected in 1890 for eight years, his term ending first Monday in January, 1899.
The Constitution (section 115) provides that: “The present judges of the Court of Appeals shall hold their offices until their respective terms expire, and until their several successors shall be qualified.” These two appellees had a continuous, unbroken term from a time anterior to the passage of the act of March 6, 1894, and posterior to January 1, 1895.
Appellee Hazelrigg was elected under the Constitution of 1891, at the November election in 1892, his term, by the express provisions of the Constitution, beginning on the first Monday in January, 1893, and extending for the period of eight years, ending January, 1901.
This status of the appellees is not only fixed by the agreed facts, but by the provisions of the Constitution. Sustaining this official status, the General Assembly, by act of March 6, 1894, changed the salaries of the judges of the Court of Appeals from four thousand dollars to five thousand dollars per annum, and provided in the second section of that act as follows: “That the provisions of this act shall not apply to the incumbents during the present term of their offices.” The incumbents were the *670appellees, and their respective terms of office extended from their qualification to the end of the term, for which they were elected, and until their successors qualified.
In the face of this plain status of the appellees, the majority opinion holds that their term of office was split in two, that they held one term up to January 1, 1895, and a new and another term from that time until they go out of office, and that, therefore, when the Legislature provided in the act of March 6, 1894, “That the provisions of this act shall not apply to the incumbents during the present term of their offices,” it meant that it should not apply to the incumbents from that time until January 1, 1895, when they say their old, or present term, ceased, and a new term began.
What provision of the Constitution, or what law is it, that splits the term in two, for which these men where elected, and gives them two terms of office instead of one? If the legislative intent is to be found in the construction given by the majority of this provision of the act, then why did not the Legislature simply enact that, “on and after January 1, 1895, the salaries of the judges of the Court of Appeals shall be five thousand dollars per annum?” Why resort to such jugglery of language, such circumlocution, to reach an object so simply and easily attainable?
It seems to me that there can be no doubt but that the Legislature intended to exclude the appellees, who were then the incumbents, from the provisions of that act for the entire terms for which they had been elected. This was doing them no injustice, for it left them receiving *671the salary they expected to receive when elected, and was but carrying out the spirit and intent of the Constitution, which prohibited any change in salary during the terms for which they were elected.
I am unable to see by what process of reasoning the construction of the majority can be made to apply to appellee Hazelrigg. He was elected under the new Constitution for the term of eight years, and by no stretch of the imagination can it be said that his present term ended January 1, 1895, and began again on that date.
I recognize that, to adhere to my views, will give an unequal salary, — at least, for a time, — to officers supposed to perform the same duties. But that is exactly what the framers of .the Constitution knew, and what they contemplated when they prohibited any change in salaries during the term of office. They proceeded upon the principle, as I have before stated, that when a man sought, and was elected to an office, with a salary attached thereto, he knew exactly what he would receive, and what the people expected to pay, that a quasi contract arose between him and the people, and that he should not be permitted to receive more, and they guaranteed he would get no less. The framers of the Constitution knew that, under the provisions requiring the alternate election of the judges of the Court of Appeals biennially, the salary of none of them could be changed, except at the end of about eight years, if equal compensation was adhered to; and it is to be presumed they did not propose to tie the people up for this long period of time, but to secure the payment of the amount contracted to each official, and *672thus proceed upon a sound basis, and upon business principles, with the public business.
The act of March 6, 1894, meant that the judges thereafter elected should receive five thousand dollars each per annum, leaving the incumbents excluded by section 2 to continue to receive the four thousand dollars per annum, which was fixed by law as their salary when they were elected. This is the contemporary construction placed upon it by the compilers of the Kentucky Statutes. This compilation was completed in August, 1894, and within sixty days after that act took effect. The compilers of these statutes, looking at the act of 1880, and the act of March ü, 1894, and bringing the two together, and expressing the whole law in a short, clear and concise form, say under the titles of “Salaries” (section 4357. Kentucky .Statutes, sub-section 11) “Judges of the Court of Appeals four thousand dollars each per annum. Judges hereafter elected, five thousand dollars.”
The compilers of these statutes were Hons. Joseph Barbour and John D. Carroll. Mr. Barbour (now deceased) was the author of Barbour’s Digest of the opinions of this court, a work universally recognized in the State, .and used by the profession and by the courts. For years, he was a member of the Superior Court, a court of appeals second only to this tribunal, and he continued'a member of that court from its creation until it was abolished in 1894. As a judge of that court, he was continually on the bench, in the capital of the State, where the •Constitutional Convention and the session of the Legislature of 1894 were held. Mingling with the members of *673these bodies, and being directly interested in their deliberations, he certainly had an extraordinary chance to understand the purposes and intent of these bodies.
Mr. Carroll is the author of Carroll’s Kentucky Codes of Practice, and is a man of recognized legal attainments.
These men, engaged at the time of the passage of the act of 1894 in compiling the Kentucky Statutes, gave it the construction above quoted. The Kentucky Statutes, since their compilation, have been in constant use by the courts, and are daily cited as authority, and are cited in the majority opinion; yet their compilation on this one question is ignored, the original act resorted tó, and the point decided upon a theory of construction that does not impress me as arising to the dignity of a respectable technicality. The construction of these eminent compilers of our statute laws, while not conclusive, should have great weight in determining the intention of these legislative bodies; and in arriving at their intent, I should prefer to follow them, rather than the tortuous channels and devious paths of legal technicalities.
If, however, it was the intention of the framers of the Constitution to provide equality in' salaries when they said, “The judges of the Court of Appeals shall receive an adequate compensation to be fixed by law,” the act of March 6, 1894, is unconstitutional in whole or part, and it should be so declared. Strike out the second section, if you can, and let the five thousand dollar salary remain, or hold the whoie act unconstitutional, and leave the salary at four thousand dollars, and in either case attain equality *674in salary, as enjoined by the Constitution as construed by the majority opinion.
If I thought the Constitution enjoined equality in. salary, as held by the majority, I should hold the act of March 6, 1894, unconstitutional. Not the second section only, leaving the first to stand, as contended by the learned counsel of appellees, but the entire act, under the view that it being essential to its validity that it should be uniform in its application, and the Legislature having expressly declared in section 2 that it should not apply to a certain class, the whole act would be invalid, because stripped of section 2, the remainder, though complete in-itself, would not express the legislative will. This view is borne out by the following authorities:
Sprague v. Thompson, 113 U. S., 94.
Mesheimer v. State, 2 Ind., 482.
State ex rel. v. Supervisors, 62 Wis., 379.
Kelly v. State, 6 Ohio St., 269.
Sutherland on Statutory Constructions, secs. 178-9.
The injustice of inequality of salaries would not be so apparent as contended by the majority, if the four thous- and dollar salary had been lowered, instead of raised, and I disagree with the majority in holding that if the salary of the judges then in office had been diminished, they would have been compelled to receive it. They had a salary fixed by law of four thousand dollars when they were elected, which the Constitution of 1850 said should not be diminished, and the Constitution of 1891 declared should not be changed during their term of office. And instead of section 133 of the Constitution, relating to the *675salaries of circuit judges, fortifying the position of the majority, as contended, it seems to me to overturn it and sustain the views I entertain.
This section, it will be observed, uses the same language as to the salaries of the circuit judges as section 112 does as to the salaries of the judges of the Court of Appeals, but goes further and says: “Which shall be equal and uniform throughout the State.” If the phrase, “an adequate compensation to be fixed by law,” means an equal and uniform compensation in section 112, why should it not mean the same thing in section 133, and if it did, why the necessity of going further and providing that this adequate compensation should be equal and uniform throughout the State? To hold that the word “adequate” means equal and uniform in section 112 of the Constitution, and does not mean the same thing in section 133, we will have to presume that the framers of that instrument used the same language in different sections in reference to the same subject with different meanings. The presumption of the law is, that the same language in different parts of an instrument means the same thing. The salaries of the circuit judges were fixed by law at the time of the adoption of the Constitution at three thousand dollars per annum, in the same way, as the salaries of the judges of the. Court of Appeals were fixed by law at four thous, and dollars. They continued thereafter to. be entitled to; and have ever since that time been paid, a salary, of three thousand dollars. These judges were elected under the new Constitution in 1892, and they, or their successors, were elected in 1897, with the old salary of three thous- *676and dollars attaching to their office and fixed by law. I doubt not that each of them, relying upon section 235 of the Constitution, expected that no change could be made in their compensation during their term, and I deny the right of the Legislature to violate not only the letter, but the spirit of the Constitution, and change the salary of these judges, as it is held it can do by the majority. There is no reason why the salary of these circuit judges should not be equal and uniform, because they are all elected at the same time, and for the same term; but if they were elected alternately, as the judges of the Court of Appeals, the reason why the framers of the Constitution would not enjoin equality of salary would become apparent.
This case is not, as contended by the learned counsel of appellees, a case entirely of first impression and sui generis. The same constitutional provisions and statutes of the same character as are involved in this case have been considered by this court and construed. Cases involving the same principle as this have been considered and decided by this court, and the opinion in those cases stand, as I think, in direct antagonism to the opinion of the majority in this case. And especially is this true of the case of Commonwealth v. Addams, 95 Ky., 568. Mr. Addams, the appellee in that case, was elected to the office of clerk of the Court of Appeals, prior to the adoption of the Constitution of 1891, and was in the enjoyment of the emoluments of his office at that time. He was allowed as compensation for his services not a salary, but certain fees prescribed by law. The Constitution • (section 120) provides: “The present Clerk of the Court *677of Appeals, shall serve until the expiration--of the term, for which he was elected, and until his successor is elected' and qualified.” His term will expire first Monday in September, 1898.
Section 246 of the Constitution provides: “No public officer, except the Governor, shall receive more than five thousand dollars per annum as compensation for official services, independent of legally authorized deputies and assistants, which shall be fixed and provided by law.”
It is a well known fact that the compensation of the clerk, under the old law, and the fee system, largely exceeds five thousand dollars per annum. In-June, 1893, the Legislature passed an act requiring the clerk to report to the auditor all fees received by him, and after retaining for himself as a salary, four thousand dollars per annum, and paying his deputies and office expenses, the balance to be paid to the auditor of the State and covered into the treasury. He refused to' comply with the act of 1893, claiming that it changed his compensation during his term of office, and invoked the'provisions of sections 161 and 235 of the Constitution, as preventing the application of the act of 1893 to him.
In passing upon that case and discussing the provisions of sections 161 and 235 this court said: “So, by these express provisions of the organic law7, it w7as evidently intended to prevent any interference with the salary or compensation of a public officer during his term of office.” And the court held that, while the office of clerk of the Court of Appeals is not expressly mentioned, it is an office recognized by *678the Constitution, and that so far as the compensation is concerned fell within the spirit and meaning of the provisions of the Constitution preventing legislative interference with the compensation during the term of office. So we find an officer elected prior to the present Constitution, and his term of office continued until the expiration of the time for which he was elected, just as two of the appellees were; and yet, although the Legislature passed an act in pursuance to the mandate of the Constitution which would result in a reduction of his compensation, without any attempt to exempt him from the provisions of the act, as in the case of the judges, the court holds that under the spirit and meaning of these constitutional provisions preventing legislative interference with official compensation during the term of office, the Legislature had no power to change the compensation fixed by law at the time of the adoption of the Constitution, attaching as it did to the offices and officers continued by its provisions. No reason can be advanced for the application of the provisions to the present clerk of this court, that does not apply ten fold to the judges who were in, and who now continue in office by the new Constitution, just as he was. I think the majority has misconceived the opinion in that case in holding that the court was controlled by the debates of the Constitutional Convention.
The debates of the Convention are not law, and certainly this court, nor the distinguished judge who rendered the opinion, intended to so hold. In that case this court held, that the compensation of the clerk could not *679be changed, and, applying the same construction in this case, we would be compelled to hold, under the same provisions of the Constitution, that the salaries of the judges could not be changed. The Addams case was the first and leading case of construction of these new provisions, for the first time introduced into our organic law. It is published in the books as authoritative, and is the beginning corner of this new field of investigation; and I insist that if the opinion of the majority is to stand as the law, the Addams case should be overruled.
In the case of the City of Louisville v. Willson, (99 Ky., 603), in which the same principles of constitutional construction were involved, this court said: “The purpose of section 161 was to prevent as well the reduction of compensation of officers, sometimes the result of prejudice and false economy, an increase of it, sometimes brought about by importunity and undue influence on their part; and so there can not be any change at all of an officer’s cpmpensation during his term; but there is an essential difference, which we are satisfied the framers of the Constitution had in mind between' fixing the amount of compensation an officer shall receive, not hitherto ascertained and settled, and changing it after it has been fixed.”
The court further says:
“It is the obvious and uniform policy of government, State and municipal, as well as just to each officer, to fix his compensation definitely and certainly as to amount, except when he is paid by fees of office. And section 161 does not, in terms, nor was intended to forbid, or at all relate to any statute or ordinance that, for the first *680time, does fix the salary of an officer, but it is equally necessary for the protection of both the government and officer that his salary when once fixed should not be changed during his term, and for no other purpose than to prevent that evil was section 161 made a part of the Constitution.”
As I have above shown, the case at bar does not involve the amount of compensation an officer shall receive, not hitherto ascertained and fixed; but the compensation of appellees was fixed and settled by the act of 1880, continued in force by the Constitution, and therefore a fixed and settled salary to the office of judge of the Court of Appeals was fixed, and so recognized and received by the appellees, which, even eliminating section 2 of the act of March 6, 1894, was attempted to be changed in violation not only of the express provisions of the Constitution, but its spirit and intent. If, instead of increasing the salary from four thousand to five thousand dollars the act of March 6, 1894, had decreased it to three thousand in violation of the provisions of the old, as well as the new Constitution, the injustice to the appellees would be apparent; and I hold it was the clear intent of the framers of the Constitution to confer no such power on the Legislature; and if the Legislature had no power to decrease, it certainly had none to increase their salary.
The vice of the majority opinion, it seems to me, is in assuming that there was no salary attached to the office of a judge of the Court of Appeals, and none fixed by law after the adoption of the Constitution in 1891 to the passage of the act in 1894, when nothing seems to me clearer *681than that the four thousand dollars salary attached to the office, and became fixed by law upon the adoption of the Constitution, as certainly as if that instrument had expressly so provided. I hold that the four thousand dollar salary attached to the office of the judges of the Court of Appeals , upon the 'adoption of the Constitution in 1891, and was, therefore, fixed by law.
This salary attached to the office at the time appellee Hazelrigg was elected under the new Constitution in 1892,. and, therefore, each of the appellees had a salary fixed by law, which they were receiving at the time of' the passage of the act of March 6, 1894; and it was not within the power of the Legislature to change that salary, either to-to increase or (jiminish it, under the provisions of the Constitution prohibiting such a change during the term of office.
The case of Purcell v. Parks (82 Ill., 346), cited and discussed in the majority opinion, in no way militates against my position. There is a distinguishing feature in that case from the one at bar, clearly shown in the quotation from it in the majority opinion, which not only destroys-it as a fortification of the contention of the. majority, but sustains the view I hold. The Constitution of Illinois provided that, as to all county officers who should be in office at the meeting of the General Assembly after the adoption of the Constitution, all laws in force fixing their fees should terminate with their respective terms of office, and that the General Assembly should provide for and regulate the fees of such officers and their successors, so as to reduce the same to a reasonable compensation for services actually rendered.
*682If our new Constitution had repealed the law of 1880, fixing the judge’s salaries at four thousand dollars, or had fixed a time when it should no longer be in force, and enjoined upon the Legislature to then-fix their salaries, as in the Illinois case, there would be no room for contention; but instead of so doing, it expressly continued the act of 1880 in full force.
The provision of the Constitution of Illinois discussed in that case is mandatory, while the provisions of the Constitution of this State as to the fixing of the salaries of the judges of the courts are not mandatory. If the Legislature had never passed any act in reference to their salaries, the judges of the Court of Appeals would still be entitled to the four thousand dollar salary, as fixed by the law of 1880, and they would continue to receive that salary indefinitely, and until the Legislature acted. The Constitution leaves their salaries as then fixed by law to continue until the Legislature saw fit to change them, but in making such change it must regard the limitations of the Constitution prohibiting the change during the term of office.
In the Illinois case the court says, in the citation in the majority opinion: “In the absence of such order (the order fixing the salary), such clerk has no compem sation by law, whatever. Hence, the fixing of such compensation by the county board in their order of March, 1874, did not, in the sense of the Constitution, either increase or diminish the compensation ef such officer, for up to that time he had, by law, no compensation to be increased or diminished.” If there had been a compensa*683tion allowed by law, it is evident the decision in that ease would have been different. It is admitted by the majority that appellees did have a compensation fixed by the law of 1880, at four thousand dollars, up to the passage of the act of March 6, 1894, and the contention that the act of 1894, leaving out section 2, did not increase, but fix, the salary, has no real existence.
In every case in the books where similar constitutional provisions have been invoked, they have been held to be applicable, except in such cases, where there was no salary attached to the office, and no compensation allowed by law at the time the salary was fixed.
■ But whatever may be the correct construction of these constitutional provisions, the act of March 6, 1894, excludes appellees from its provisions for the entire term for which they were elected. It was the intention of the Legislature that they should be so excluded, and in my opinion they are only entitled to receive as their salary, four thousand dollars each per annum. If it be true that the Constitution enjoins uniformity of salary to these judges, the act of 1894 should be declared unconstitutional and void, and all the judges remitted, to the salary of four thousand dollars; but I do not think any such injunction was laid.
My conclusions, therefore, are:
First. That the framers of the Constitution, in the adoption of sections 161 and 235, intended to prevent a change of salary during the term of office, and that these provisions were intended to, and should be made to apply to all persons in office at the time of the adoption of the *684Constitution, and who were continued in office by the terms of that instrument, as well as to those who might be thereafter elected, for it appears and is shown by the debates of the Convention that it was the purpose of the framers of the Constitution to protect all officials in their tenure of office, and in the emoluments they were entitled to receive.
Second. — That when the Legislature provided in the act of March 6, 3894, that that act should not apply to the incumbents, it meant exactly what it said, and said exactly what it meant; and as each of these appellees were incumbents, at the time of the adoption of that act, that they are therefore excluded from the benefit of its provisions.
I wish to say, however, that with the short experience I have had, and becoming acquainted as I have with the labor of these officials, I do not believe five thousand dollars per annum a single cent beyond what they should receive by law. If I was a member of a Legislature, before whom the question of their compensation should be raised, I would advocate no less sum; but I am passing upon the law as I find it written, and I am unable to come to any other conclusion than as herein expressed.
I am sensible of the fact that the rule of construction laid down in the majority opinion will doubtless become the established doctrine, although I hardly see how it is to become a precedent until the Addams case is overruled. It .may be that my views will be like throwing chaff to the wind, but I submit them in the hope that they may at least conduce at some time in the future to produce uniformity of constitutional and statutory construction.